Citation Nr: 9909206	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  96-21 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
seborrheic blepharitis.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.

3.  Whether clear and unmistakable error occurred in 
January 1971 and June 1983 rating decisions, wherein the RO 
denied service connection for seborrheic blepharitis and a 
back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States









WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from December 1966 to 
December 1969.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a February 1996 determination of the Jackson, 
Mississippi, Department of Veterans Affairs (VA) Regional 
Office (RO).

The Board notes that this case has been returned following a 
remand to the RO in July 1998.  The Board found that the 
March 1998 statement of the veteran's accredited 
representative constituted a notice of disagreement to the 
RO's adjudication in March 1998 of the veteran's claims of 
clear and unmistakable error.  

The Board requested in its remand that the veteran be 
provided a statement of the case on the issue and afforded 
the opportunity to file a substantive appeal.  




FINDINGS OF FACT

1.  The RO denied service connection for seborrheic 
blepharitis and a back disorder in a June 1983 rating 
decision; the appellant did not appeal.

2.  The evidence added to the record since the June 1983 
rating decision does not bear directly and substantially upon 
the issues at hand, is cumulative, and is not so significant 
that it must be considered in order to fairly decide the 
merits of the claims.

3.  The veteran did not submit a substantive appeal as to the 
issue of whether clear and unmistakable error occurred in the 
January 1971 and June 1983 rating decisions, wherein the RO 
denied service connection for seborrheic blepharitis and a 
back disorder.


CONCLUSIONS OF LAW

1.  Evidence received since the final June 1983 rating 
decision, wherein the RO denied service connection for 
seborrheic blepharitis is not new and material, and the claim 
for service connection is not reopened.  38 U.S.C.A. §§ 5108, 
7105(c) (West 1991); 38 C.F.R. §§ 3.156, 20.1103 (1998).

2.  Evidence received since the final June 1983 rating 
decision, wherein the RO denied service connection for a back 
disorder is not new and material, and the claim for service 
connection is not reopened.  38 U.S.C.A. §§ 5108, 7105(c) 
(West 1991); 38 C.F.R. §§ 3.156, 20.1103 (1998).

3.  The criteria for a timely filed substantive appeal by the 
veteran have not been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has 
been submited to reopen claims of 
entitlement to service connection for 
seborrheic blepharitis and a back 
disorder.

Factual Background

The service medical records show that the veteran was seen on 
approximately five occasions in connection with eye 
treatment.  A March 1967 report shows an assessment of 
questionable seborrheic blepharitis.  Also in March 1976, the 
report shows that purulent material was obtained from the 
meibomian glands.  The service medical records also show that 
the veteran was seen on approximately five occasions for 
complaints of back pain.  Treatment reports in September 1967 
show that range of motion was good, no muscle spasm, and 
assessments of low back pain.  

The December 1970 VA examination report of the veteran shows 
that seborrheic blepharitis and low back pain were not found.  

Private medical records show that the veteran was seen for 
complaints of low back pain in April 1976 and May 1980.  VA 
outpatient treatment records show that the veteran was seen 
in January 1979 for eye and back complaints.  

VA examination of the veteran in May 1980 and May 1983 
revealed normal eye examinations.  A May 1983 VA orthopedic 
examination shows an assessment of postural low back strain.  





In a June 1983 rating decision, the RO confirmed its denial 
of service connection for seborrheic blepharitis because the 
disorder was not found on recent examination.  The RO also 
confirmed its prior denial of service connection for low back 
pain because the evidence did not show continuity of 
treatment since service and the current back disorder was not 
shown in the examination report to be etiologically related 
to an inservice injury or disease.  

Following the June 1983 rating decision, the veteran 
submitted private medical records which show he was seen for 
chiropractic treatment of the low back in January and 
February 1995.  In a March 1995 private examination, the 
veteran reported that he lifted and twisted, resulting in 
back pain in January 1995.  The veteran reported that on the 
next day he was unable to stand erect.  The impressions were 
acute lumbosacral sprain and degenerative disc disease at the 
L5-S1 level.  

A magnetic resonance imaging (MRI) report dated in April 1995 
shows an assessment of moderate bulge at the L4-5 level.  An 
August 1995 private examination report shows that the veteran 
was seen for intractable back pain, which had been present 
since the January 1995 lifting injury.  Private physician 
treatment records show that the veteran was seen in 
September 1995 and October 1995 for continued pain of the 
back and legs.  

The veteran complained of occasional dry eyes and blurring in 
a January 1996 VA examination.  The report shows diagnoses of 
presbyopia, mild myopia, and mild dry eye symptoms.  

The veteran reported in a July 1996 personal hearing before a 
hearing officer at the RO that his skin disorder of the 
eyelids flares-up approximately once a month and that he had 
been treated several times for the disorder.  The veteran 
reported that he strained his back during service in 1967 and 
that he had recently aggravated it.  


Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1998).

When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 20.1105.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  When new and material evidence has not been submitted 
in a previously denied claim "[f]urther analysis ... is neither 
required, nor permitted."  Butler v. Brown, 9 Vet. App. 167, 
171 (1996) (finding in a case where new and material evidence 
had not been submitted that the Board's analysis of whether 
the claims were well grounded constituted a legal nullity).  
Thus, the well groundedness requirement does not apply with 
regard to reopening disallowed claims and revising prior 
final determinations.  Jones v. Brown, 7 Vet. App. 134 
(1994).

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

The Board notes that the United States Court of Appeals for 
the Federal Circuit (hereinafter, "the Court of Appeals") 
recently ruled that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
erred in adopting the test articulated in Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with military service.  38 C.F.R. 
§ 3.303(a).

Analysis

The veteran seeks to reopen claims for service connection for 
seborrheic blepharitis and a back disorder, which the RO 
denied in a June 1983 rating determination.  When a claim 
denied by the RO becomes final, the claim may not thereafter 
be reopened and allowed, unless new and material evidence has 
been presented.  The Board finds that the June 1983 
determination wherein the RO denied the veteran's claim for 
service connection for seborrheic blepharitis and a back 
disorder is final.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. 
§ 19.153 (1982).




In the instant case, the Board finds that new and material 
evidence has not been submitted to reopen claims of service 
connection for seborrheic blepharitis and a low back 
disorder.  Following a review of the evidence and the 
June 1983 rating decision, the Board notes that the issue at 
hand with respect to the final determination is whether the 
veteran currently has seborrheic blepharitis that is linked 
to his inservice eye treatment.  The issue at hand with 
respect to the final determination of the back disorder is 
whether the veteran's current back disorder is related to his 
inservice treatment for low back pain.  

Although new, private medical records added to the record 
following the June 1983 rating decision are not material 
evidence sufficient to reopen the veteran's claim for service 
connection for a back disorder because they do not show that 
his current treatment for back pain is linked to a back 
disorder incurred during active service.  The records show 
treatment for the veteran's current symptomatology, but do 
not show that such treatment is related to his inservice 
treatment for low back pain.  In fact, the private medical 
records show treatment in connection with an intervening 
injury incurred in January 1995.  

Because the current private medical records are not probative 
of the issue at hand of whether the veteran has a current low 
back disorder linked to his inservice treatment, the records 
submitted to reopen his claim do not bear directly or 
substantially upon the specific matter under consideration.  
Thus, the Board finds that the private medical records 
showing treatment for a current back disorder are cumulative 
and not new and material.  

With respect to the issue of new and material evidence to 
reopen service connection for an eye disorder, the Board 
notes that a January 1996 VA eye examination report has been 
added to the record.  





Although this report is new, it is not material because it 
does not address the issue at hand of whether the veteran 
currently has seborrheic blepharitis and whether it is linked 
to his inservice eye treatment.  The Court stated in Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992), that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  

The VA examination report does not show that the veteran has 
a current seborrheic blepharitis disability.  Because the 
findings of the VA examination do not address the factual 
basis of the previous determination, the report does not bear 
directly or substantially upon the specific matter under 
consideration.  Accordingly, the January 1996 VA examination 
report is not new and material evidence.  

Also added to the record following the June 1983 rating 
decision, is lay evidence in the form of the July 1996 
personal hearing transcript of the veteran.  The veteran 
reported that he currently had symptomatology associated with 
seborrheic blepharitis and that his back disorder had its 
onset during service and that it had been recently 
aggravated.  

In this regard, the Board notes that, generally speaking, lay 
persons are not competent to offer evidence that requires 
medical knowledge.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993) (holding that lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(holding that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  







The issue of whether the veteran has a current diagnosis of 
seborrheic blepharitis requires a medical diagnosis for which 
competent medical evidence is required.  In addition, the 
issue of whether the veteran's back treatment during service 
is related to his current treatment is an issue of medical 
causation for which competent medical evidence is required.  

The issue at hand with respect to the veteran's eye and back 
disorders requires competent medical evidence because they 
involve issues of medical diagnoses and medical causation.  
For these reasons, the lay statements of the veteran added to 
the record do not bear directly and substantially upon the 
specific matters under consideration and are not so 
significant that they must be considered in order to fairly 
decide the merits of the claims.

In light of the foregoing, the Board must conclude that the 
veteran has not submitted "new" and "material" evidence to 
reopen his claim.  38 C.F.R. § 3.156.  

The Board notes that the Court recently announced a three-
step test with respect to new and material cases.  Under the 
new Elkins test, VA must first determine whether the veteran 
has submitted new and material evidence under section 3.156 
to reopen the claim; and if so, VA must determine whether the 
claim is well grounded based on a review of all the evidence 
of record; and lastly, if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist has been fulfilled.  Winters 
v. West, No. 97-2180, slip op. at 4 (U.S. Vet. App. Feb. 17, 
1999); Elkins v. West, No. 97-1534, slip op. 15 (U.S. Vet. 
App. Feb. 17, 1999).  



As new and material evidence has not been submitted to reopen 
the veteran's claims for service connection for seborrheic 
blepharitis and a back disorder, the first element has not 
been met.  Accordingly, the Board's analysis must end here.  
Butler v. Brown, 9 Vet. App. at 171.


II.  Whether clear and unmistakable error 
occurred in January 1971 and June 1983 
rating decisions, wherein the RO denied 
service connection for seborrheic 
blepharitis and a back disorder.

Criteria

Appellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished.  38 U.S.C.A. § 7105(a) 
(West 1991) (emphasis added); see also 38 C.F.R. § 20.200 
(1998).  

In this regard, the statute contemplates an orderly and 
sequential process.  Moreover, a timely substantive appeal is 
required to perfect an appeal.  YT v. Brown, 9 Vet. App. 195, 
199 (1996); Roy v. Brown, 5 Vet. App. 554, 555-56 (1993).

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
statement of the case to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302 (1998).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  The regulations provide with 
respect to the contents of a substantive appeal: 

The Substantive Appeal should set out 
specific arguments relating to errors of 
fact or law made by the agency of 
original jurisdiction in reaching the 
determination, or determinations, being 
appealed.  To the extent feasible, the 
argument should be related to specific 
items in the Statement of the Case and 
any prior Supplemental Statements of the 
Case.  The Board will construe such 
arguments in a liberal manner for 
purposes of determining whether they 
raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege 
specific error of fact or law in the 
determination, or determinations, being 
appealed.  

38 C.F.R. § 20.202 (1998) (emphasis added).

Analysis

The Board finds that the veteran has not perfected his appeal 
as to the issue of whether clear and unmistakable error 
occurred in January 1971 and June 1983 rating decisions, 
wherein the RO denied service connection for seborrheic 
blepharitis and a back disorder.  The Board remanded this 
case in January 1998 for initial adjudication of the issue in 
light of the fact that it was inextricably intertwined with 
the issue of whether new and material evidence had been 
submitted to reopen his claims for service connection for a 
back disorder and seborrheic blepharitis.  The RO adjudicated 
the clear and unmistakable error claims in a March 1998 
rating decision.  

The Board construed the veteran's representative's June 1998 
statement as a notice of disagreement as to the March 1998 
rating decision.  The Board remanded the case once again in 
July 1998 and directed the RO to furnish a statement of the 
case and to afford the veteran and his representative to file 
a substantive appeal.  The RO issued a statement of the case 
in August 1998 as to the issue of whether clear and 
unmistakable error occurred in January 1971 and June 1983 
rating decisions.  

The RO's August 1998 cover letter shows that a VA Form 9 was 
enclosed and instructed the veteran and his representative 
that a formal appeal must be submitted to complete the 
appeal.  

The letter also noted that an appeal to the Board should 
address the benefit desired, the facts in the statement of 
the case with which the veteran disagreed, and the errors 
that the veteran believed were made in the application of the 
law.  The letter stated that the veteran must file his appeal 
within 60 days from the date of the August 1998 letter, or 
within the remainder, if any, of the one-year period 
following notification of the action being appealed.  

Following the RO's August 1998 letter, the veteran's 
accredited representative submitted a letter to the RO in 
February 1999.  The veteran's representative noted that the 
additional development by the Board had been completed and 
that the service's position remains as stated in the VA Form 
1-646 submitted in June 1998.  The Board further notes that 
an informal hearing presentation was added to the record in 
February 1999, framing the issues as whether clear and 
unmistakable error occurred in January 1971 and June 1983 
rating decisions, wherein the RO denied service connection 
for seborrheic blepharitis and a back disorder.

The Board finds that a substantive appeal was not filed 
following the RO's August 1998 letter and attached statement 
of the case.  The record does not contain a VA Form 9 filed 
by the veteran or his representative.  The February 1999 
letter of the veteran's representative does not show any 
intent by the representative to perfect the appeal as to the 
issue of clear and unmistakable error.  Although the letter 
references the VA Form 1-646 submitted in June 1998, the VA 
Form 1-646 precedes the August 1998 statement of the case.  
Thus, it does not constitute a substantive appeal, which must 
be submitted after the statement of the case.  See 38 C.F.R. 
§ 20.200.  The March 1998 informal hearing presentation does 
not indicate an intent to perfect the veteran's appeal, but 
rather indicates that an appeal had already been perfected.

A substantive appeal has not been filed as to the issue of 
whether clear and unmistakable error occurred in January 1971 
and June 1983 rating decisions, wherein the RO denied service 
connection for seborrheic blepharitis and a back disorder.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed 
without prejudice.


ORDER

The veteran not having submitted new and material evidence to 
reopen his claims for service connection for seborrheic 
blepharitis and a back disorder, the appeal is denied.

The veteran not having perfected his appeal as to the issue 
of whether clear and unmistakable error occurred in 
January 1971 and June 1983 rating decisions, wherein the RO 
denied service connection for seborrheic blepharitis and a 
back disorder, the appeal is dismissed.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


 
- 14 -


- 1 -


